In an action by a wife for separation on the ground of abandonment, cruel and inhuman treatment, and failure properly to support, the court granted a separation on all grounds and awarded permanent alimony of $50 a week. Defendant appeals from the judgment entered thereon. Judgment reversed on the law and the facts, without costs, and complaint dismissed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. In our opinion the evidence was insufficient to support findings that defendant abandoned plaintiff, that he treated her cruelly and inhumanly or that he failed properly to support her. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur. Settle order on notice.